       Case 1:19-cv-11554-PAE-GWG Document 20 Filed 05/06/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
ALVIN A. RIVERS,
                                                               :
                           Plaintiff,                              ORDER
                                                               :
                  -v.-
                                                               :   19 Civ. 11554 (PAE) (GWG)

VERIZON COMMUNICATION OF                                      :
NEW YORK, and FEDERAL
COMMUNICATION COMMISSION,                                     :

                           Defendants.                         :
---------------------------------------------------------------x
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

       The Federal Communications Commission (“FCC”) filed a motion to dismiss the
complaint on April 6, 2020. See Docket # 12. The motion to dismiss was served on plaintiff by
mail. See Docket # 14. Plaintiff was required to file his papers opposing the FCC’s motion by
April 20, 2020. See Local Civil Rule 6.1. No such papers were filed, however.

        Because of plaintiff’s pro se status, the Court will give plaintiff one final opportunity to
file papers opposing the FCC’s motion. Plaintiff must file his opposition by May 27, 2020. He
may file his papers by mailing them to Pro Se Docketing, 500 Pearl Street, New York, NY
10007. Alternatively, plaintiff may email his papers by using the instructions available at
https://www.nysd.uscourts.gov/forms/instructions-filing-documents-email. The FCC may file a
reply within 14 days of plaintiff’s filing.

       Mr. Rivers is warned that if he fails to comply to this Order by filing a response to the
FCC’s motion by May 27, 2020, this case may be dismissed as against the FCC for failure to
prosecute under Rule 41 of the Federal Rules of Civil Procedure. If plaintiff has a good reason
for seeking a further extension, he may send a letter to the Court so requesting and explaining his
reasons.

        The Clerk of Court is directed to mail a copy of this Order to plaintiff.

SO ORDERED.

Dated: New York, New York
       May 6, 2020
